DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2th, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (WO2016098291 A1) (provided in Applicant's IDS of March 9, 2020) (references herein made with respect to English Equivalent found at US20170346064) in view of Urano (US20060073382).
Regarding claim 1, Fukuoka discloses a Cylindrical nonaqueous secondary battery (Cylindrical non-aqueous battery 10, Fig. 1 with insulating plate 27 as shown on Fig. 4b ([0023], [0017-0018]). Fukuoka further discloses an exterior package can (Cylindrical outer can — 24. Fig. 1, [0019]), a sealing body sealing one end of the exterior package can (sealing body- 23 Fig. 1, [0019]), and electrode group disposed inside the exterior package can (electrode group -16 Fig. 1, [0018]). Fukuoka further discloses an insulated plate disposed between the sealing body and the electrode group (Insulating plate- 17 Fig. 1, [0020]), wherein the insulating plate has a lead hole through which a positive electrode lead extending from the electrode group penetrates and an opening portion provided at a side opposite to the lead hole with respect to a central axis of the battery orthogonal to the sealing body (Fig. 4, positive lead hole - 27a, opposite opening - 27b, [0023]). The positive electrode lead has a first curved section adjacent to the lead hole and a second curved section adjacent to the lead hole and second curved section provided at a side opposite to the first curved section with respect to the central axis (Fig. 1, 18a-positive electrode lead, [0018]), the positive electrode lead is bonded to a lower surface of the sealing body (Fig. 1, 18a-positive electrode lead, 23d-terminal plate is lower portion of sealing body, [0019-0020]) and when a distance from the central axis to a portion of the second curved section farthest from the central axis is represented by L1 and a distance from the central axis to the opening portion nearest to the central axis is represented by L2, L2>L1 is satisfied (Fig. 1, 18a- positive electrode lead, 17/27 are insulating plates with holes, [0026], annotated Fig. 1 shown below). 
Fukuoka further discloses the use of a positive electrode lead (18a, 14 [0020]), in a cylindrical nonaqueous secondary battery. Fukuoka further discloses an exposed portion of the positive electrode plate where the positive electrode lead is connected ([0030], Fig. 2(b), exposed portion - 13b), but is silent to the use of an insulating tape for the positive electrode and therefore fails to teach an insulating tape which is adhered to the positive electrode lead in a range from the electrode group to an inflection point of the second curved section in a direction toward the sealing body.
Urano discloses a winding electrode assembly with a bending current collector tab (Fig. 1, negative electrode current collector tab-7, [008]) that has an insulating tape that which is adhered to a region of the electrode lead towards a sealing body so as to extend past an inflection point of the first curved section while not extending past an inflection point of the second curved section (Fig. 1, insulating member-9 made of insulating tape, stops before inflection point of second curve, insulating plate-5, and insulating portion-22 both act as sealing body, [008-009]). Urano further discloses wherein the positive electrode current collector tab also has an insulating tape ([0036]). Urano teaches that the insulating tape prevents short circuits even when the electrode tab is bent ([0021]).
Despite the bent electrode tab of Urano being a negative electrode tab and the instant claim requiring a positive electrode tab, it is the examiner’s position that Urano’s insulating tape for the negative electrode tab is within the scope of instant claim 1’s limitation as the insulating tape disclosed can be used for either a positive electrode or negative electrode tab, which is further shown by Urano which discloses the use of the same insulating member made of insulating tape to be used for both positive electrode and negative electrode tabs. Furthermore, the negative electrode tab of is substantially similar to the shape and structure of the positive electrode tab of Fukuoka, where Urano teaches that the bent electrode structure is one of the reason why the insulating member is used, and because the insulating tape material is not limited to a specific electrode, making a combination of the prior arts obvious to one of ordinary skill in the art, and allowing the insulting tape on the negative electrode tab of Urano to be used on the positive electrode tab of Fukuoka.
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode tab of Fukuoka with the teachings of Urano to have an insulating tape which is adhered to the positive electrode lead in a range from the electrode group to an inflection point of the second curved section in a direction toward the sealing body. This modified structure would yield the expected result of preventing short circuits in a curved electrode lead. 
Regarding Claim 3, Fukuoka in view of Urano discloses the limitations as set forth above. Fukuoka further discloses the maximum length of the opening portion in the insulating plate is smaller than the width of the positive electrode lead (Fig. 3b, opening portion — height of 17 is significantly smaller than, width of 14a -positive electrode, width defined as direction into the page, 14a, [0021]).
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al., (WO2016098291 A1) (references herein made with respect to English Equivalent found at US20170346064 for citations) in view of Urano (US20060073382) further in view of Yokoyama (US20150010793).
Regarding claim 4, Fukuoka in view of Urano discloses the limitations as set forth above. Fukuoka further discloses the use of an insulating plate with opening portions where the area of a through hole (27a) can be increased ([0023]).
However, Fukuoka is silent with respect to specific opening ratio value and therefore fails to teach wherein the insulating plate has an opening ratio of 20% or more.
Yokoyama discloses an insulating plate ([0027]) with opening portions ([0031]) that is used in a cylindrical nonaqueous battery ([0016]). Yokoyama discloses a total opening ratio for an upper insulating plate to be 20% or more and 50% or less ([0031]), in order to allow for proper venting of the releasing gas which prevents deformation of the upper insulating plate ([0031)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the insulating plate of Fukuoka in view of Urano, to have an opening ratio of an insulating plate be 20% or more and 50% or less as taught by Yokoyama to allow for proper venting of the releasing gas which prevents the deformation of the upper insulating plate.
Regarding Claim 5, Fukuoka in view of Urano discloses the limitations as set forth above.. 
Fukuoka is silent to the positive electrode lead not being inserted through the opening portion.
Yokoyama discloses a cylindrical battery with a positive electrode lead that protrudes through an electrode lead hole, and does not protrude through an opening opposite the electrode lead hole (Fig. 1, positive electrode lead-6, two openings can be seen on insulating plate 8, which are opposite each other with respect to the central axis of the cylindrical battery, with the positive electrode lead-6 only protruding through one of the openings, [0020], [0027]). Yokoyama teaches that this battery structure helps allow gas generated form the electrode group to be immediately released during a pressure build up event, improving battery safety.
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode lead structure of Fukuoka with the teachings of Urano and Yokoyama to have a positive electrode lead that is not inserted through the opening portion. This modified structure would have the expected result of improved battery safety.
Regarding Claim 6, Fukuoka in view of Urano discloses the limitations as set forth above.
Fukuoka does disclose a positive electrode lead that is electrically connected to the electrode group (positive electrode lead-14, connected to current collector plate-18 and to positive electrode plate-13, current collector lead-18a connected to current collector-18, [0020]), but is silent to the positive electrode lead being a single continuous piece of material extending from the electrode group to the lower surface of the sealing body.
Yokoyama discloses a positive electrode lead that is a single continuous piece of material that extends from the electrode group to the lower surface of the sealing body (Fig. 1, positive electrode lead-6, [0020], body-16a acts as lower surface of the sealing body, [0021], positive electrode lead connected to start end of the winding of the positive electrode, [0038],[0046]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode lead of Fukuoka with the teachings of Urano and Yokoyama to have a positive electrode lead that is a single continuous piece of material extending from the electrode group to the lower surface of the sealing body. This modified structure would yield the expected result of This modified structure would have the expected result of improved battery safety.
	Response to Arguments
Applicant’s arguments, see Applicants’ Response to Claim Rejections under 35 USC 102 & 103, filed June 2th, 2022, with respect to the rejection(s) of claim(s) 1 & 3 under 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuoka in view of Masayoshi, 103 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728